FINAL DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hellhake et al (USPN 2014/0160996) in view of  EP 2597850 by Dobbelaere (prior art cited by Applicant in IDS filed on 10-7-2020).
Regarding claim 1, Hellhake discloses
a method of voice over Internet protocol (VoIP) conferencing at a participant node, comprising: (TRoIP participant node comprising a radio operable for VolP/digital voice conferencing comprising (0008, 0010, 0028-0031, 0056), FIGs. 1, 8):
transmitting a digital voice stream to a master node over a unicast session (radio hardware of TRoIP participant including antenna for transmitting digital voice stream to TRoIP participant performing server/Mix-Master role in a one-to-one connection utilizing RTP (0008, 0010, 0026-0030), FIGs. 5, 6); 
receiving a mixed digital voice stream from the master node over a multicast session, wherein the mixed digital voice stream includes a plurality of digital voice streams (TRoIP participant node receives multiplexed digital voice stream comprising mixed digital voice streams from other TRolP participants from master node (0043-0046, 0011), FIGs. 5, 6) including the digital voice stream of the participant node (mixed digital voice streams comprising only voice streams from other TRolP participants, voice stream from current speaking TRoIP participant is not mixed and transmitted back to same participant (0043-0046, 0011), FIGs. 5, 6); and a de-multiplexer configured to de-multiplex the mixed digital voice stream to obtain the mixed digital voice stream (hardware for de-multiplexing mixed voice stream to obtain digital voice stream (0037).
Hellhake does not expressly disclose receiving over a multicast session, wherein the mixed digital voice stream includes a plurality of mixed digital voice streams and cancelling echo.
In related art, Dobbelaere discloses conferencing at a participant node (Fig. 1: S1; Fig. 2: participants at S11 and S21; paragraph: 0003), comprising: transmitting, by the participant node, a digital voice stream (paragraphs: 0020, 0025) to a master node (i.e. Fig. 1, AN1; Fig 2: AN1, AN2; paragraphs: 0031-0032) over a unicast session (paragraphs: 0032, 0038 with reference to Figure 1); receiving, by the participant node (paragraph: 0005, 0019, 0020, 0035), a mixed digital voice stream (i.e. DA) from the master node over a multicast session (paragraphs: 0038-0039), wherein the mixed digital voice stream includes a plurality of digital voice streams (paragraph: 0032-0035, 0038), wherein one of the plurality of digital voice streams is the digital voice stream of the participant node (paragraphs: 0002, 0005, 0019, 0037, 0043); and cancelling, by the participant node, the digital voice streams of the participant node from the mixed digital voice stream to obtain an echo-cancelled mixed digital voice stream (paragraphs: 0004-0005, 0019, 0037, 0043).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “receiving over a multicast session, wherein the multiplexed digital voice stream includes a plurality of mixed digital voice streams” and “echo cancellation” as taught by Dobbelaere into Hellhake’s system with the motivation to utilize multicast for a more efficient transmission of mixed digital voice stream in a conference while filtering out a speaker’s voice at a participant’s node.
Regarding claim 6, Hellhake discloses
a method of voice over Internet protocol (VoIP) conferencing at a master node, comprising: (TRoIP participant node comprising a radio operable for VoIP/digital voice conferencing comprising (0008, 0010, 0028-0031, 0056), FIGs. 1, 8):
receiving a plurality of digital voice streams from a plurality of participant nodes over a plurality of unicast sessions (TRoIP participant node receives mixed digital voice stream comprising mixed digital voice streams from other TRoIP participants from master node (0043-0046, 0011), FIGs. 5, 6); 
mixing the plurality of digital voice streams and an ingress digital voice stream of the master node to obtain a mixed digital voice stream (mixed digital voice streams comprising only voice streams from other TRoIP participants, voice stream from current speaking TRoIP participant is not mixed and transmitted back to same participant (0043-0046, 0011), FIGs. 5, 6); and transmitting the mixed digital voice stream to the plurality of participant nodes (radio hardware of TRoIP participant including antenna for transmitting digital voice stream to TRoIP participant performing server/Mix-Master role in a one-to-one connection utilizing RTP (0008, 0010, 0026-0030, 0037), FIGs. 5, 6).
Hellhake does not expressly disclose transmitting over a multicast session, wherein the mixed digital voice stream includes a plurality of mixed digital voice streams.
Dobbelaere discloses a method of conferencing at a master node (i.e. Fig. 1, AN1; Fig 2: AN1, AN2; paragraphs: 0031-0032), comprising: receiving, by the master node (i.e. Fig. 1, AN1; Fig 2: AN1, AN2; paragraphs: 0031-0032), a plurality of digital voice streams (paragraphs: 0020, 0025) from a plurality of participant nodes (i.e. participants with transmitters and receivers; Fig. 1, participant at S1; Fig. 2: participants at S11 and S21; paragraph: 0003) over a plurality of unicast sessions (paragraphs: 0032, 0038 with reference to Figure 1); mixing, by the master node, the plurality of digital voice streams and an ingress digital voice stream of the master node to obtain a mixed digital voice stream (i.e. DA) (paragraph: 0032-0035, 0038); and transmitting, by the master node, the mixed digital voice stream to the plurality of participant nodes over a multicast session (paragraph: 0032-0035, 0038).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “transmitting over a multicast session, wherein the multiplexed digital voice stream includes a plurality of mixed digital voice streams” as taught by Dobbelaere into Hellhake’s system with the motivation to utilize multicast for a more efficient transmission of mixed digital voice stream in a conference while filtering out a speaker’s voice at a participant’s node.
Regarding claim 11, Hellhake discloses
a participant node for voice over Internet protocol (VoIP) conferencing, comprising: (TRoIP participant node comprising a radio operable for VoIP/digital voice conferencing comprising (0008, 0010, 0028-0031, 0056), FIGs. 1, 8):
a transceiver configured to: 
transmit a digital voice stream to a master node over a unicast session (radio hardware of TRoIP participant including antenna for transmitting digital voice stream to TRoIP participant performing server/Mix-Master role in a one-to-one connection utilizing RTP (0008, 0010, 0026-0030), FIGs. 5, 6); and
receive a mixed digital voice stream from the master node, wherein the mixed digital voice stream includes a plurality of mixed digital voice streams (TRoIP participant node receives mixed digital voice stream comprising mixed digital voice streams from other TRoIP participants from master node (0043-0046, 0011), FIGs. 5, 6) including the digital voice stream of the participant node (mixed digital voice streams comprising only voice streams from other TRoIP participants, voice stream from current speaking TRoIP participant is not mixed and transmitted back to same participant (0043-0046, 0011), FIGs. 5, 6); and a de-multiplexer configured to de-multiplex the mixed digital voice stream to obtain the mixed digital voice stream (hardware for de-multiplexing mixed voice stream to obtain digital voice stream (0037).
Hellhake does not expressly disclose receiving over a multicast session, wherein the mixed digital voice stream includes a plurality of mixed digital voice streams and cancelling echo.
In related art, Dobbelaere discloses a participant node (Fig. 1; participant at S1; Fig. 2: participants at S11 and S21; paragraph: 0003) for conferencing, comprising: a transceiver (paragraphs: 0005, 0020; Fig. 1: TX1, RX1; Fig. 2: TX11, TX21, RX11, RX21) configured to: transmit a digital voice stream (paragraphs: 0020, 0025) to a master node (i.e. Fig. 1, AN1; Fig 2: AN1, AN2; paragraphs: 0031-0032) over a unicast session (paragraphs: 0032, 0038 with reference to Figure 1); and receive a mixed digital voice stream (i.e. DA) from the master node over a multicast session (paragraphs: 0038-0039), wherein the mixed digital voice stream includes a plurality of digital voice streams (paragraph: 0032-0035, 0038), wherein one of the plurality of digital voice streams is the digital voice stream of the participant node (paragraphs: 0002, 0005, 0019, 0037, 0043); and a digital echo canceller (Figure 2: ASUB; paragraphs: 0043-0044) configured to cancel the digital voice stream of the participant node from the mixed digital voice stream to obtain an echo-cancelled mixed digital voice stream (paragraphs: 0004-0005, 0019, 0037, 0043).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “receiving over a multicast session, wherein the multiplexed digital voice stream includes a plurality of mixed digital voice streams” and “echo cancellation” as taught by Dobbelaere into Hellhake’s system with the motivation to utilize multicast for a more efficient transmission of mixed digital voice stream in a conference while filtering out a speaker’s voice at a participant’s node.
Regarding claim 16, Hellhake discloses
a master node for voice over Internet protocol (VoIP) conferencing, comprising: (TRoIP participant node comprising a radio operable for VoIP/digital voice conferencing comprising (0008, 0010, 0028-0031, 0056), FIGs. 1, 8):
a transceiver configured to receive a plurality of digital voice streams from a plurality of participant nodes over a plurality of unicast sessions (TRoIP participant node receives mixed digital voice stream comprising mixed digital voice streams from other TRoIP participants from master node (0043-0046, 0011), FIGs. 5, 6); 
a mixer configured to mix the plurality of digital voice streams and an ingress digital voice stream of the master node to obtain a mixed digital voice stream (mixed digital voice streams comprising only voice streams from other TRoIP participants, voice stream from current speaking TRoIP participant is not mixed and transmitted back to same participant (0043-0046, 0011), FIGs. 5, 6); and wherein the transceiver is further configured to transmit the mixed digital voice stream to the plurality of participant nodes (radio hardware of TRoIP participant including antenna for transmitting digital voice stream to TRoIP participant performing server/Mix-Master role in a one-to-one connection utilizing RTP (0008, 0010, 0026-0030, 0037), FIGs. 5, 6).
Hellhake does not expressly disclose transmitting over a multicast session, wherein the mixed digital voice stream includes a plurality of mixed digital voice streams.
In related art, Dobbelaere discloses a master node (i.e. Fig. 1, AN1; Fig 2: AN1, AN2; paragraphs: 0031-0032) for conferencing, comprising, a transceiver configured to receive a plurality of digital voice streams (paragraphs: 0020, 0025) from a plurality of participant nodes (Fig. 1: S1; Fig. 2: participants at S11 and S21; paragraph: 0003) over a plurality of unicast sessions (paragraphs: 0032, 0038 with reference to Figure 1); a mixer configured to mix the plurality of digital voice streams and an ingress digital voice stream of the master node to obtain a mixed digital voice stream (i.e. DA) (paragraphs: 0032-0035, 0038); and wherein the transceiver is further configured to transmit the mixed digital voice stream to the plurality of participant nodes over a multicast session (paragraphs: 0032-0035, 0038-0039).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “transmitting over a multicast session, wherein the multiplexed digital voice stream includes a plurality of mixed digital voice streams” as taught by Dobbelaere into Hellhake’s system with the motivation to utilize multicast for a more efficient transmission of mixed digital voice stream in a conference while filtering out a speaker’s voice at a participant’s node.
Claims 2-5, 7-10, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hellhake in view of Dobbelaere and in further view of Bernard et al (USPN 2006/0227963).
Regarding claims 2, 12: Hellhake discloses ADC hardware for converting analog/voice of user of TRoIP participant node into digital (0012).  
Dobbelaere discloses receiving, by the participant node, an analog voice stream; and converting, by the participant node, the analog voice stream (paragraph: 0025).  The combined system of Hellhake and Dobbelaere does not expressly disclose a phone card and receiving analog voice stream from a phone card.
Bernard discloses phone circuitry of POD receives analog voice streams from in-room speakers for converting to digital voice stream (0028-0033, 0041-0046), FIGs. 1, 3.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a phone card and receiving analog voice stream from a phone card” as taught by Bernard into the participant nodes of the combined system of Dobbelaere and Hellhake with the motivation to allow conversion of analog voice streams from multiple speakers at a location to expand the number in a conference (Bernard, paragraph (0041-0046), FIGs. 1, 3).
Regarding claims 3, 13, Bernard discloses phone circuitry of POD receives analog voice streams from in-room speakers and aggregating these voice streams (0028-0033, 0041-0046), FIGs. 1, 3.
Regarding claims 4, 14, Bernard discloses POD circuitry performing echo cancellation received (0021, 0032, 0033, 0041-0046).  Dobbelaere discloses performing, by the participant node, analog echo cancellation on the analog voice stream (paragraphs: 0025-0026).
Regarding claims 5, 15, Bernard discloses DAC circuitry of POD for converting digital voice streams to analog voice stream (0028-0033, 0041-0046), FIGs. 1, 3.  Dobbelaere discloses converting, by the participant node, the echo-cancelled mixed digital voice stream into an echo-cancelled mixed analog voice stream; and sending, by the participant node, the echo-cancelled mixed analog voice stream to the participant node (paragraphs: 0005, 0037, 0043).
Regarding claims 7, 17, Hellhake discloses ADC hardware for converting analog/voice of user of TRoIP master node into digital (0012).  Dobbelaere discloses: receiving, by the master node, an analog voice stream of the master node and converting, by the master node, the analog voice stream into the ingress digital voice stream (paragraphs: 0015, 0035-0037, 0039, 0046).
Combined system of Hellhake and Dobbelaere does not expressly disclose master a phone card and receiving analog voice stream from a phone card.
Bernard discloses phone circuitry of POD receives analog voice streams from in-room speakers for converting to digital voice stream (0028-0033, 0041-0046), FIGs. 1, 3.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “master a phone card and receiving analog voice stream from a phone card” as taught by Bernard into the master node of the combined system of Dobbelaere and Hellhake with the motivation to allow conversion of analog voice streams from multiple speakers at a location to expand the number in a conference (Bernard, paragraph (0041-0046), FIGs. 1, 3).
Regarding claims 8, 18, Bernard discloses phone circuitry of POD receives analog voice streams from in-room speakers and aggregating these voice streams (0028-0033, 0041-0046), FIGs. 1, 3.
Regarding claims 9, 19, Bernard discloses POD circuitry performing echo cancellation received (0021, 0032, 0033, 0041-0046).  Dobbelaere discloses: performing, by the master node, analog echo cancellation on the analog voice stream received (paragraphs: 0015, 0035-0037, 0039, 0046).
Regarding claims 10, 20, Hellhake discloses DAC hardware for converting master mixed digital voice stream into analog voice for user (0012). Dobbelaere discloses cancelling, by the master node, the ingress digital voice stream from the mixed digital voice stream to obtain an echo-cancelled mixed digital voice stream  (paragraphs: 0036-0037, 0039).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450




Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday 10 a.m. -7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/LISA HASHEM/            Primary Examiner, Art Unit 2653